UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WOYENESHET MAMO,
Petitioner,

v.
                                                                        No. 98-2224
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A-71-798-661)

Submitted: December 30, 1998

Decided: March 10, 1999

Before WIDENER and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington,
D.C., for Petitioner. Frank W. Hunger, Assistant Attorney General,
Karen Fletcher Torstenson, Assistant Director, Joan E. Smiley, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Woyeneshet Mamo seeks review of the decision of the Board of
Immigration Appeals (BIA) denying relief on her application for asy-
lum and withholding of deportation. The Immigration Judge (IJ)
found Mamo incredible and denied her application. The BIA affirmed
the IJ's decision, upholding the IJ's credibility determination.
Because substantial evidence supports the BIA's decision, we deny
the petition.

Mamo, a native and citizen of Ethiopia, entered the United States
as a nonimmigrant visitor in 1991 and overstayed her six-month visa.
At the asylum hearing before the IJ, Mamo testified that she feared
persecution in Ethiopia on account of her past membership in the
Ethiopian People's Revolutionary Party (EPRP), a Marxist-Leninist
organization. Mamo testified that she joined the EPRP in 1980, is still
a member, and that she used to distribute information about the party
to close friends. When asked what the EPRP's goals were, Mamo
replied that it opposed the Communist government, brought freedom,
and educated the public. Mamo stated that she joined the EPRP
because it "helps the people."

Mamo described two incidents in which she was arrested allegedly
because of her EPRP membership. Mamo claimed that in 1986, she
was caught distributing information about the EPRP, and she and four
other people were taken to jail, beaten and interrogated. After one
week, Mamo and the other four detainees noticed the jail guard sleep-
ing and escaped. Mamo testified she had no further problems until
1991, when she was arrested and detained for one week following a
demonstration against the transitional government. She could provide
few details about her detention, other than that she was detained for
one week and that "it was a very tragic time."

                    2
Mamo also recounted that one of her brothers worked for the
American Embassy in Ethiopia and was accused of spying and jailed
for a year in 1989. Another brother allegedly was arrested in Ethiopia
and has been granted asylum in the United States. Mamo's father,
now deceased, worked for the U.S. Embassy for forty years. Mamo's
mother and two brothers still live in Ethiopia. Mamo obtained an exit
visa in late 1990, six months before the alleged second arrest.

Although Mamo testified to EPRP membership and mistreatment
due to that membership at the hearing, her original asylum application
failed to claim she was an EPRP member or describe any instances
of mistreatment by government authorities due to that affiliation. On
her asylum application, Mamo stated that neither she nor any member
of her family belonged to any organization and attempted to ground
her claim of fear of persecution solely on her brother's employment
with and her family's association with the United States government.
She failed to indicate that any member of her family had been mis-
treated or to provide details of any alleged detention and interroga-
tion. Mamo also failed to report her alleged imprisonments,
mistreatment, or EPRP membership in her asylum interview in Janu-
ary 1996, only months prior to the hearing.

The IJ found Mamo deportable, concluded she was not credible,
and denied her application for asylum. The IJ's adverse credibility
determination was based on the inconsistencies between Mamo's asy-
lum application and her testimony at the hearing. Mamo first reported
her EPRP membership at the hearing, after failing to note this critical
information in either her asylum application or her January 1996
interview. Mamo's asylum application described only her brother's
involvement with the United States government, and there was no
corroborating evidence or background information to support Mamo's
new and different claims of persecution due to EPRP membership.
Further, for someone who claimed to be an active member, Mamo
knew little about the EPRP, and the IJ found it incredible that Mamo
could have been active in the organization and not had any problems
between 1986 and 1991. Mamo also failed to claim on her asylum
application that she had been mistreated or to provide details of
alleged detentions. Based on the inconsistencies, the lack of specific-
ity, and Mamo's significant embellishment of her claims at the hear-
ing, the IJ concluded that Mamo had not established by credible

                    3
evidence that she has a well-founded fear of persecution in Ethiopia
or that she was persecuted in the past. The IJ accordingly denied
Mamo's application for asylum, and withholding of deportation.

On appeal to the BIA, the BIA upheld the IJ's adverse credibility
determination. The BIA noted that Mamo's original application and
her testimony were inconsistent; she omitted critical information
regarding her political activities on the asylum application; she knew
little about the EPRP; and she lacked any other evidence to support
her claim of EPRP membership or political activities, all of which
rendered her claim suspect. The BIA agreed that Mamo failed to pre-
sent credible evidence sufficient to establish eligibility for asylum,
and affirmed the IJ's decision.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(b) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc). The
"well-founded fear of persecution" standard contains both a subjective
and an objective component. An applicant may satisfy the subjective
element by presenting "`candid, credible, and sincere testimony' dem-
onstrating a genuine fear of persecution." Berroteran-Melendez v.
INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (quoting Blanco-
Comarribas v. INS, 830 F.2d 1039, 1042 (9th Cir. 1987)).

In this case, the IJ and the BIA found Mamo's testimony regarding
her fear of persecution was not credible and denied asylum on that
basis. We review the credibility findings of the IJ and the BIA for
substantial evidence. See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir.
1989); Turcios v. INS, 821 F.2d 1396, 1399 (9th Cir. 1987). Substan-
tial evidence is evidence that a reasonable person might accept as ade-
quate to support a conclusion. See Turcios, 821 F.2d at 1398. A
reviewing court gives credibility determinations substantial deference
provided they are supported by "specific, cogent reason[s]" for the
disbelief. Figeroa, 886 F.2d at 78 (quoting Turcios, 821 F.2d at
1399).

                    4
We find that the BIA noted sufficient specific and cogent reasons
to uphold the credibility finding of the IJ: Mamo's testimony was
inconsistent from her asylum application; she omitted information
about her alleged EPRP membership and political activities, central
to her asylum claim, from the asylum application; she understood lit-
tle about the EPRP; and she had no documentary or other evidence
regarding her EPRP membership or political activities. The determi-
nation is entitled to substantial deference. As a result, we find that the
BIA's conclusion that Mamo failed to present reliable evidence suffi-
cient to establish eligibility for asylum is supported by substantial evi-
dence.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
430-32 (1987). Because Mamo failed to show entitlement to asylum,
she cannot meet the higher standard for withholding deportation.

Finding no error to the BIA's decision, we deny Mamo's petition
for review.* We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

PETITION DENIED
_________________________________________________________________
*Mamo asserts for the first time on appeal to this court that she was
denied her due process right to a fair hearing before the IJ, because the
IJ "made up her mind" before Mamo testified. Even assuming that this
claim has not been waived by Mamo's failure to raise it before the BIA,
see Farrokhi v. INS, 900 F.2d 697, 700-01 (4th Cir. 1990), Mamo's
claim is demonstrably without merit. The record shows that the IJ fully
considered Mamo's hearing testimony.

                     5